Citation Nr: 0911827	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to March 
1954.  His service personnel records reveal that he was 
awarded the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

In a January 2006 substantive appeal, the Veteran requested a 
Video Conference before the Board with regard to the issue on 
appeal.  Although he was provided a local hearing before the 
Regional Office in November 2006, he was not provided a 
hearing before the Board.  Accordingly, in December 2008, the 
Board sent a letter to the Veteran to determine whether he 
still wished to have a hearing before the Board.  The letter 
also informed the Veteran that he had 60 days to respond.  In 
January 2009, the Veteran submitted a statement indicating 
that he did not wish to have a hearing before the Board.

As indicated below, the Board has reopened the Veteran's 
claim seeking entitlement to service connection for a low 
back disorder.  This reopened claim is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In August 1954 and June 1958 rating decisions, the RO 
denied the Veteran's claim of entitlement to service 
connection for a low back disorder on the basis that the 
evidence did not show a current diagnosis of a chronic low 
back disability.  Although provided notice of these decisions 
in August 1954 and June 1958 respectively, the Veteran did 
not perfect an appeal thereof.

2.  In a June 1998 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a low back disorder.  Although provided notice 
of this decision that same month, the Veteran did not perfect 
an appeal thereof.

3.  Evidence associated with the claims file since the 
unappealed June 1998 rating decision raises a reasonable 
possibility of substantiating the Veteran's claim for 
entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back disorder.  This is so because the Board is taking 
action favorable to the Veteran by reopening the claim for 
service connection for the disorder at issue.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In an unappealed August 1954 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
a low back disorder because the evidence did not show a 
current diagnosis of a low back disorder.  Notice of this 
decision was sent to the Veteran that same month, and he did 
not timely file a notice of disagreement thereafter.  
Accordingly, the August 1954 RO decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2008).

In an unappealed June 1958 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
low back disorder because the evidence did not show a current 
diagnosis of a chronic low back disability.  Specifically, 
the RO noted that, although the evidence showed a diagnosis 
of a chronic postural lumbosacral strain, it did not show a 
diagnosis of a chronic low back disability because the 
diagnosed condition "is a constitutional or development 
abnormality and not a disability under the law."  Notice of 
this decision was sent to the Veteran that same month, and he 
did not timely file a notice of disagreement thereafter.  
Accordingly, the June 1958 RO decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In an unappealed June 1998 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a low back disorder because the evidence 
submitted was duplicative and cumulative of the evidence 
already of record, and therefore not new and material.  
Notice of this decision was sent to the Veteran that same 
month, and he did not timely file a notice of disagreement 
thereafter.  Accordingly, the June 1998 RO decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In December 2003, the Veteran again filed a claim to reopen 
the issue of entitlement to service connection for a low back 
disorder.  In a June 2004 rating decision, the RO found new 
and material evidence sufficient to reopen the issue of 
entitlement to service connection for a low back disorder, 
but denied service connection on the merits because there was 
no evidence that the Veteran's low back disorder was related 
to service.  The Veteran filed a timely notice of 
disagreement.

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for a low back disorder, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the June 1998 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

The evidence of record at the time of the June 1998 rating 
decision consisted of the Veteran's claims, the Veteran's 
service treatment records which are negative for any findings 
of a low back disorder, a July 1954 VA examination report 
showing no diagnosis of a low back disorder, and a May 1958 
VA examination report revealing scoliosis and a diagnosis of 
a chronic postural lumbosacral strain.  Also of record were 
statements submitted by two individuals who served with the 
Veteran stating that the Veteran injured his back during 
service while carrying heavy beams and logs up a hill to 
build bunkers.  In addition, there was a January 1993 
statement from J.C., D.C. noting diagnoses of dextroscoliosis 
of the thoraco-lumbar spine from T8 to L4 and generalized 
degenerative disc disease of a mild nature, and concluding 
that the Veteran's scoliosis was present since his teenage 
years and that the Veteran's degenerative disc disease 
occurred within the last 15 to 20 years.  

Evidence received since the June 1998 rating decision 
includes the Veteran's claims and statements that he injured 
his back in service, the Veteran's RO hearing testimony, VA 
treatment records revealing diagnoses of and treatment for 
arthralgia of the back and degenerative joint disease, an 
October 2007 VA examination report which reveals a diagnosis 
of chronic low back pain due to chronic lumbosacral strain 
and degenerative arthritis of the lumbosacral spine, a 
statement from the Veteran's wife that he has had back pain 
since service discharge, and a statement verified by R. Read 
that the Veteran injured his back in service.  

The Board has reviewed the evidence received since the June 
1998 rating decision and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to facts 
necessary to substantiate the claim.  The medical evidence of 
record, specifically the VA treatment records and the October 
2007 VA examination report, provide valid diagnoses of a 
chronic low back disorder.  This evidence is not cumulative 
or redundant and raises a reasonable possibility of 
substantiating the claim as the Veteran's claim was 
previously denied because the evidence of record did not show 
a diagnosis of a chronic low back disability.  Accordingly, 
the Veteran's claim for service connection a low back 
disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened; the claim is granted to this extent only.




REMAND

The Veteran contends that he injured his back in service, and 
that he has continued to experience back pain since service 
discharge.  Specifically, the Veteran stated that he first 
injured his back in June 1953 when his bunker was attacked 
during his service in Korea.  He reported that he was shot in 
the chest and was the only survivor, and that when the North 
Koreans entered his bunker to make sure that everyone was 
dead, they kicked him in the back to make sure that he was 
dead.  He also indicated that when he was shot, the bullet 
came close to his spine.  In addition, the Veteran contends 
that his back injury was further aggravated by service when 
he carried heavy beams and logs up a steep hill in order to 
build bunkers.

The Veteran's service treatment records are negative for any 
findings or complaints of a low back disorder, but do reveal 
that he was shot during service.  In considering the 
Veteran's claim, the Board notes that the Veteran served in 
combat, as indicated by his having been awarded a Purple 
Heart and a Combat Infantryman Badge for his service in 
Korea.  See 38 U.S.C.A. § 1154(b) (West 2002) (for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with the circumstances and 
conditions of service); 38 C.F.R. § 3.303(b) (2008).  
Accordingly, the Board accepts the Veteran's statements of 
his in-service back injury during a combat situation as 
sufficient evidence to establish that he incurred a low back 
injury in service.  In addition, the Veteran submitted two 
lay statements from fellow veterans who served with him 
during his active duty service, and which were submitted 
approximately two years after the Veteran was discharged from 
service.  A February 1956 statement from H.T. reveals that 
H.T. was a medic and that the Veteran complained to him of 
his back hurting after moving heavy timber to build bunkers 
during service in Korea.  An April 1956 statement from M.T. 
also notes that the Veteran complained of his back hurting 
after carrying heavy beams and logs up a steep hill on the 
front lines.  Therefore, as the statements of H.T. and M.T. 
corroborate the Veteran's lay assertions that he injured his 
back after lifting and moving heavy beams and logs up a steep 
hill and that he complained of back pain thereafter, the 
Board also accepts these statements as credible evidence that 
the Veteran injured his back during service.

In addition, the medical evidence of record, the Veteran's 
statements, and an April 2004 statement from the Veteran's 
wife reveal that the Veteran has had continued complaints of 
low back pain since service discharge.

Although the Veteran underwent a VA general examination in 
October 2007, the VA examiner did not provide an opinion as 
to whether the Veteran's current low back disorder was 
related to service.

In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) determined that the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

Because the evidence of record reveals that the Veteran 
injured his back in service and because the Veteran has 
provided lay evidence that his low back pain symptoms have 
continued since his separation from service, the Board 
concludes that the threshold defined in McLendon is reached 
in this case.  Additionally, the Court has also held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Accordingly, the Board finds that a new VA 
examination must be conducted to determine whether the 
Veteran's current low back disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must have the Veteran undergo a 
VA orthopedic examination to determine the 
current existence and etiology of any low 
back disorder found.  The claims folder 
and a copy of this Remand must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
including the Veteran's statements and 
those provided by M.T., H.T., and the 
Veteran's wife, the examiner must state 
whether any diagnosed low back disorder is 
related to the Veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4. The RO must then re-adjudicate the 
Veteran's claim for service connection for 
a low back disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


